USCA11 Case: 20-13627      Date Filed: 08/19/2021   Page: 1 of 52



                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-13627
                         ________________________

                   D.C. Docket No. 8:17-cv-00764-CEH-JSS



YELLOW PAGES PHOTOS, INC.,

                                             Plaintiff-Counter Defendant-Appellant,

                                    versus

YP, LLC,
d.b.a. The Real Yellow Pages,
PRINT MEDIA LLC,
d.b.a. Print Media Solutions LLC,

                                        Defendants-Counter Claimants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (August 19, 2021)

Before BRANCH, GRANT, and JULIE CARNES, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-13627        Date Filed: 08/19/2021    Page: 2 of 52



      Yellow Pages Photos, Inc., owns copyrights in stock image collections and

licenses the use of those images to other companies. Two of those companies were

L.M. Berry and AT&T Advertising, which used the licensed photos in phone

directory advertisements. Over the past fifteen years, those companies have been

acquired and repeatedly merged with different entities. And those merged

entities—the defendants here—believe that they (as L.M. Berry and AT&T

Advertising’s affiliates) still hold the licenses to use Yellow Pages Photos’ stock

images. Yellow Pages Photos disagrees and sued two of L.M. Berry and AT&T

Advertising’s affiliates—YP, LLC, and Print Media—for copyright infringement

after those entities used its photos in advertisements.
      YP and Print Media moved for summary judgment, arguing that as affiliates

of L.M. Berry and AT&T Advertising, they were allowed to use Yellow Pages

Photos’ images under the licenses that those companies held. The district court
granted the defendants’ motion in part but decided that there was a genuine issue

of material fact over whether Print Media was an affiliate of L.M. Berry. Because

Print Media had used ten images that were covered only by the L.M. Berry license,

the district court denied summary judgment to Print Media on those ten images.

      Print Media then filed a supplemental motion for summary judgment,

arguing that the L.M. Berry license still allowed it to use those ten images in its
advertisements because the license allowed anyone to use the images in “renewals,

republications, or reprints” of earlier permissibly created ads. That, it said, was the

only way it used those ten images. The district court agreed and granted summary
judgment for Print Media.

                                           2
         USCA11 Case: 20-13627       Date Filed: 08/19/2021   Page: 3 of 52



      Yellow Pages Photos now appeals both orders. We review the grant of

summary judgment de novo, considering the evidence in the light most favorable

to the nonmoving party. Tracy v. Fla. Atl. Univ. Bd. of Trs., 980 F.3d 799, 804–05

(11th Cir. 2020).

      Yellow Pages Photos raises many of the same issues on appeal that it did

before the district court. The district court addressed those arguments in two

thorough and well-reasoned opinions. We conclude that the district court correctly

determined that the AT&T and L.M. Berry licenses allowed for YP’s and Print

Media’s uses of Yellow Pages Photos’ images. We therefore affirm for the reasons

given in the district court’s decisions, which are attached as Appendix A and
Appendix B.

      AFFIRMED.




                                         3
           USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 4 of 52
                                       Appendix A
                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

YELLOWPAGES PHOTOS, INC.,

       Plaintiff,

v.                                                                  Case No: 8:17-cv-764-T-36JSS

YP, LLC and PRINT MEDIA LLC,

      Defendants.
___________________________________/

                                             ORDER

       This matter comes before the Court upon Defendants YP LLC and Print Media LLC’s

Motion for Summary Judgment (Doc. 175), Plaintiff’s response thereto (Doc. 135), Defendants’

reply (Doc. 141), Plaintiff’s Notice to Take Judicial Notice (Doc. 133), and Defendants’ response

thereto (Doc. 169). The Amended Complaint alleges two counts for copyright infringement, one

against Defendant YP, LLC, and one against Defendant Print Media LLC. Doc. 45 ¶¶ 23-48. In

their joint Motion for Summary Judgment, Defendants argue that they are entitled to summary

judgment and dismissal of Plaintiff’s Amended Complaint with prejudice because they were

permitted to use Plaintiff’s copyrighted images under the licenses. Doc. 175. Plaintiff responds

that Defendants are not among the entities permitted to use the licenses and that, even if they were,

Defendants exceeded the scope of the licenses. Doc. 135.

       In the Motion for Judicial Notice, Plaintiff requests that this Court judicially notice a

Quarterly Report that AT&T Inc. filed with the Securities and Exchange Commission pursuant to

Section 13 or 15(d) of the Securities and Exchange Act of 1934 for the quarterly period that ended

June 30, 2012. Doc. 133. Defendants do not object to the motion. Doc. 169. The Court, having
           USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 5 of 52


considered the motions and being fully advised in the premises, will grant Defendants’ Motion for

Summary Judgment in part and deny it in part, and grant Plaintiff’s Motion for Judicial Notice.

       With respect to Defendant YP, LLC, the undisputed evidence shows that it was permitted

to use the licenses at issue in this case, and that none of its actions fell outside the scope of the

license or otherwise invalidated its use of the images under the license. Accordingly, the Court

will grant Defendants’ Motion for Summary Judgment on the issue of whether Defendant YP, LLC

was permitted to use the licenses. As a matter of law, Defendant YP, LLC’s use of Plaintiff’s

copyrighted images covered by the licenses did not constitute copyright infringement. However,

because the evidence is disputed as to whether Defendant YP, LLC used only images covered by

the licenses, the Court cannot grant summary judgment as to Count I of the Amended Complaint.

       With respect to Defendant Print Media LLC, the undisputed evidence shows that it was

permitted to use images covered by the “Software License and Maintenance—Snap-Out

Agreement 20071211.071.C Between Yellow Pages Photo, Inc. And AT&T Services, Inc.” (the

“ATT License”), and, as a matter of law, any use of such images did not constitute copyright

infringement. Doc. 157-6. However, the language of the License Agreement between L.M. Berry

and Company, and all affiliates owned or owning the same, and Yellow Pages Photos, Inc. (the

“Berry License”) (Doc. 157-2) is ambiguous with respect to whether all affiliates of L.M. Berry

and Company were covered by the license. The Court, therefore, cannot determine as a matter of

law whether Defendant Print Media LLC’s use of such images constituted copyright infringement.

Additionally, the evidence is disputed as to whether all images were covered by the licenses.

Accordingly, the Court will deny summary judgment as to Count II of the Amended Complaint.

       Regarding Plaintiff’s request for Defendants’ profits from any copyright infringement, the

undisputed evidence shows that Defendants did not profit from their use of YPPI’s copyrighted



                                                 2
            USCA11 Case: 20-13627          Date Filed: 08/19/2021       Page: 6 of 52


images. Accordingly, the Court will grant summary judgment on this issue. Plaintiff may not

claim Defendants’ profits as damages.

       Additionally, pursuant to Federal Rule of Civil Procedure 56(f), the Court directs the

parties to advise the Court (1) whether all images used by Defendant YP, LLC were covered by

the licenses; and (2) whether all images used by Defendant Print Media LLC were covered by the

ATT License, so that the Court may determine whether summary judgment should be granted or

denied, in whole or in part, as to the claims contained in the Amended Complaint. The Court also

directs Defendants to advise the Court whether it intends to proceed on its counterclaims for

declaratory judgment and attorneys’ fees and costs. See doc. 51 at 13-14.

I.     BACKGROUND AND FACTS 1

       A.      The Claims

       Plaintiff Yellowpages Photos, Inc. (“YPPI”) filed a Complaint against Defendants YP LLC

d/b/a “The Real Yellow Pages” (“Yellow Pages”) and Print Media LLC, d/b/a Print Media

Solutions, LLC (“Print Media”) (collectively, “Defendants”) alleging that Defendants infringed on

at least 230 of YPPI’s federally registered copyrighted images. Doc. 45 ¶ 1. YPPI alleges that

Defendants profited from such use by publishing ads in their telephone directories using the images

without license or permission from YPPI. Id.

       Plaintiff alleges one count for direct copyright infringement against Yellow Pages. Id. ¶¶

23-36. In that count, Plaintiff alleges that since April 2014, Yellow Pages copied, published,

transmitted, and used at least 230 of YPPI’s copyrighted images in connection with Yellow Pages’




1
 The Court has determined the facts, which are undisputed unless otherwise noted, based on the
parties’ submissions, including depositions, interrogatory responses, declarations, and exhibits
(Doc. 119-122; Doc. 135; Doc. 141), as well as the parties’ Stipulation of Agreed Material Facts
(Doc. 143).
                                                3
           USCA11 Case: 20-13627           Date Filed: 08/19/2021        Page: 7 of 52


sale, publication, distribution, and use of advertisements in web-based telephone directories. Id. ¶

24. Additionally, YPPI alleges that Yellow Pages copied, published, transmitted, and used YPPI’s

copyrighted images in connection with Yellow Pages’ creation, publication, and sale of websites

for Yellow Pages’ customers. Id. ¶ 25. YPPI further alleges that between April and August 2014,

Yellow Pages copied, published, transmitted, and used YPPI’s copyrighted images in connection

with Yellow Pages’ sale, publication, distribution, and use of advertisements in print-based

telephone directories. Id. ¶ 26. YPPI alleges that it did not license or otherwise authorize Yellow

Pages to copy, transmit, or use any of YPPI’s copyrighted images in connection with the infringing

advertisements, and that Yellow Pages’ actions were either knowing or due to willful ignorance.

Id. ¶¶ 31, 33. YPPI also alleges that Yellow Pages profited from its copyright infringement. Id. ¶

35.

       In addition, YPPI alleges one count for direct copyright infringement against Print Media.

Id. ¶¶ 37-48. YPPI alleges that since August 1, 2014, Print Media has copied, published,

transmitted, and used at least 230 of YPPI’s copyrighted images in connection with Print Media’s

sale, publication, distribution, and use of advertisements in print-based telephone directories. Id.

¶ 38. Additionally, YPPI alleges that it did not license or otherwise authorize Print Media to copy,

transmit, or use any of YPPI’s images in connection with the infringing advertisements, and that

Print Media’s actions were either knowing or due to willful ignorance. Id. ¶¶ 43, 45. YPPI also

alleges that Print Media profited from its copyright infringement. Id. ¶ 47.

       In the Answer, jointly filed by Defendants, they admit that certain YPPI images have been

used in web-based advertisements bearing “YP” branding, but contend that all such uses were

permitted under one or more license agreements with YPPI, or its affiliates, predecessors, or

principal. Doc. 51 ¶¶ 24, 38. Defendants deny infringing on YPPI’s copyrights, knowingly,



                                                 4
             USCA11 Case: 20-13627            Date Filed: 08/19/2021            Page: 8 of 52


willfully ignorantly, or otherwise. Id. ¶¶ 27-30, 39-43. Defendants also deny having profited from

any alleged copyright infringement. Id. ¶¶ 35-47.

        Defendants assert two counterclaims against YPPI. Id. ¶¶ 1-27. Defendants contend in

their counterclaims that YPPI has been unable to sell a new license for its photos since 2008, so it

has made its business litigation. Id. ¶ 3. Defendants list various cases filed by YPPI, two of which

were settled, two of which resulted in recovery for YPPI, and one of which was dismissed on

grounds of res judicata, judicial estoppel, and collateral estoppel. Id. ¶ 4.

        Defendants allege that they had rights to a license originally entered into between AT&T

Advertising, L.P. (“ATT Advertising”) and YPPI based on a series of mergers and name changes

of companies that made Defendants affiliates of the licensee, the ATT License. Id. ¶¶ 11-17.

Defendants also allege that an additional license between YPPI and an affiliate entitled Defendants

to use the images identified in the Complaint, the Berry License. Id. ¶ 18. Based on these

allegations, Defendants seek a declaratory judgment regarding their rights under the ATT License,

and claim entitlement to attorneys’ fees under copyright law. Id. ¶¶ 19-27.

        B.      Undisputed Facts

                1.      Corporate Structures

        This case revolves around various businesses that have been involved in mergers and name

changes. Accordingly, the Court will begin by reviewing the relevant changes. In doing so, the

Court first notes the parties to the original two licenses that are at issue.

        The first agreement, the Berry License, was entered into between L.M. Berry and Company

and YPPI. Doc. 119-2. YPPI is owned by W. Trent Moore, who is also the sole stockholder,

officer, and director. Doc. 45 ¶ 15. The Berry License was later amended to partially assign L.M.

Berry’s rights to The Berry Company LLC, with the agreement of YPPI. Doc. 119-4.



                                                   5
              USCA11 Case: 20-13627        Date Filed: 08/19/2021     Page: 9 of 52


           The second agreement, the ATT License, was entered into between YPPI and AT&T

Services, Inc (“ATT Services”). Doc. 119-6 at 1. The invoices for the ATT License were to be

sent to ATT Advertising. Id. ATT Advertising was the operating entity in AT&T Inc.’s yellow

pages business unit that was responsible for producing, publishing, and creating advertisements

for “The Real Yellow Pages” telephone directories. Doc. 121 ¶ 5. ATT Services was an AT&T,

Inc. affiliate that procured contracts and provided administrative services to AT&T Inc.’s

subsidiaries. Id. ¶ 6.

           Each of the below changes regarding the companies occurred after these licenses were

established.

           As is relevant to the Berry License, L.M. Berry and Company was a part of the yellow

pages business unit of BellSouth, which was acquired by AT&T Inc. on December 29, 2006. Doc.

121 ¶ 8. On May 9, 2012, L.M. Berry and Company was converted to L.M. Berry and Company

LLC. Doc. 157-11 at 3. L.M. Berry and Company LLC merged into and became YP Southeast

Advertising & Publishing LLC on December 31, 2014, a subsidiary owned by Defendant Yellow

Pages. Doc. 121 ¶¶ 9-10; Doc. 157-14 at 3; Doc. 157-10 at 2. That same day, YP Southeast

Advertising & Publishing LLC changed its name to YP Advertising & Publishing LLC. Doc. 157-

15 at 3.

           As is relevant to the ATT License, on May 21, 2012, ATT Advertising amended its name

to YP Advertising LP, a subsidiary owned by Defendant Yellow Pages. Doc. 157-12 at 3; Doc.

157-10 at 2. Subsequently, on December 31, 2014, YP Advertising LP merged into and became

YP Southeast Advertising & Publishing LLC, or under its changed name, YP Advertising &

Publishing LLC. Doc. 157-13 at 3.




                                                6
          USCA11 Case: 20-13627            Date Filed: 08/19/2021       Page: 10 of 52


       According to AT&T, Inc.’s Form 10-Q, filed with the Securities and Exchange

Commission, on April 7, 2012, AT&T reached an agreement to sell its advertising solutions

business to Cerberus Capital Management, L.P, which is an affiliate of AT&T Inc. Doc. 135-4 at

9; Doc. 133-1 at 27. The sale was completed on May 8, 2012, and AT&T Inc. obtained, as a result

of the sale, a 47% equity interest in the new entity YP Holdings LLC. Id. at 3. YP Holdings LLC

is the holding company for Defendant Yellow Pages. Doc. 157-10.

       Defendant Print Media was formed on August 1, 2014 under the common ownership of

L.M. Berry and Company LLC and YP Advertising L.P. Doc. 121 ¶ 11. As of January 1, 2015,

YP Advertising & Publishing LLC, and Defendants were all under common ownership with

Yellow Pages as the sole member of YP Advertising & Publishing LLC. Id. ¶¶ 12-13.

               2.      The Berry License

       The Berry License was an agreement entered into between L.M. Berry and Company, “and

all affiliates owned or owning the same” (collectively referred to as “Berry”) and YPPI in June

2006 for a one-year license for use of YPPI’s products and services which states it would be

governed by Ohio law. Doc. 157-2. Pursuant to the Berry License Agreement, Berry obtained

“the non-exclusive right to copy, crop, manipulate, modify, alter, reproduce, create derivative

works of, transmit, and display the Digital Media an unlimited number of times in any and all

media for any purpose . . . .” Id. ¶ 1.2.1. The Digital Media could also be reproduced by Berry’s

subcontractors. Id. ¶ 1.2.2. Berry’s rights to the Digital Media, and to use the Digital Media, were

“worldwide and perpetual.” Id. ¶ 1.2.3.

       The Berry License limited the number of users who could “be involved in the process of

creating modified images or templates” to 48 employees. Id. ¶ 1.3. However, Berry was permitted

to provide “any given number” of employees with a “view-only library” of the Digital Media. Id.



                                                 7
          USCA11 Case: 20-13627            Date Filed: 08/19/2021       Page: 11 of 52


Additionally, the Berry License prohibited Berry from sublicensing, selling, assigning, conveying,

or transferring any of its rights under the Agreement. Id. ¶ 1.4.1.

       The Berry License provided that it would be binding on the parties, their successors,

administrators, heirs, and permitted assigns. “Notwithstanding anything to the contrary in th[e

Berry License], the rights and obligations of either party under th[e] Agreement” were permitted

to “be assigned, sublicensed or otherwise transferred, without written consent of the other party,

to a third party that acquire[d] substantially all of the assets or business of a party to th[e]

Agreement or as the result of a merger, acquisition or other similar corporate transaction involving

one of the parties to th[e] Agreement.” Id. ¶ 9.

       Berry and YPPI amended the Berry License on April 2, 2007 (the “First Amendment to the

Berry License”) to increase the number of seat licenses provided by the Agreement to 93

employees. Id. at 6.

       The Berry License was inadvertently assigned to The Berry Company, LLC, on February

1, 2008. Doc. 157-4 at 3. Accordingly, on April 23, 2008, The Berry Company entered into a

Partial Assignment of Agreement and Consent with L.M. Berry and Company (the “Berry

Assignment”) under which The Berry Company assigned 45 seat licenses back to L.M. Berry and

Company. Id. YPPI agreed to the assignment. Id.

               3.      The ATT License

       On December 12, 2007, ATT Services and YPPI entered into the ATT License, which was

signed by ATT Services on behalf of ATT Advertising. Doc. 119-6. The agreement states that

“its performance and all disputes between the parties of any nature whatsoever arising out of or in

connection with the subject matter hereof shall be governed by the laws of the State of Texas . . .

.” Id. at 5. Additionally, the agreement provides that it was “the entire integrated agreement



                                                   8
          USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 12 of 52


between [YPPI] and AT&T with respect to the subject matter hereof,” and that it would “supersede

all prior oral and written discussions, agreements and understandings of the Parties, if any, with

respect hereto.” Id.at 5. The ATT License has an expiration date of December 31, 2010. Id. at 3.

       The ATT License contains a description which provides: “The existing quantity of 2,150

photographs (“Digital Images”) is hereby extended with licensing for Unlimited Users. The seat

license applies to AT&T and its subsidiaries. . . .” Doc. 119-6 at 3. Additionally, the ATT License

states that subject to payment by “AT&T”, YPPI granted

       to AT&T and its affiliates a non-exclusive, non-transferable, royalty-free, perpetual
       license to: (i) copy the Digital Images on to AT&T’s server for unlimited End
       Users (ii) use the Digital Images in AT&T’s business locations and for AT&T’s
       business purposes only provided that such use is in accordance with the
       Specifications detailed in this Agreement; (iii) make copies of the Digital Images
       for archive or backup purposes.

Id. Additionally, “AT&T’s rights to the Digital Images [were] worldwide and perpetual.” Id. The

ATT License further states that AT&T could

       incorporate any Digital Image(s) into its own original work and publish, display
       and distribute the work in any media provided that a copyright notice [wa]s
       included in any electronic or digital work reflecting on the copyright ownership of
       both AT&T and Licensor as follows: “Copyright ©20__ [AT&T] and its licensors.
       All rights reserved.”

Id. AT&T could also copy, crop, graphically alter, or combine the subject images with other

images, or creatively adapt the images to make a final image that would be incorporated into a

product or webpage. Id. However, AT&T could “not resell, sublicense or otherwise make

available the Digital Image(s) for use or distribution separately or detached from a product or Web

page.” Id. Similarly, AT&T was not permitted to “rent, lease, sublicense or lend the digital

images, or a copy thereof, to any other person or legal entity.” Id. at 4.

       Regarding access to the images, the ATT License states that “AT&T may place the Digital

Images on their internal intranet or other common server for access and use by licensed End Users

                                                  9
            USCA11 Case: 20-13627          Date Filed: 08/19/2021       Page: 13 of 52


only.” Id. An “End User” is “defined as an individual that utilizes the high resolution Digital

Images for the specific purpose of creating a final image that will be used in a print or electronic

product(s). These End Users are generally defined as designers and artist.” Id. However, AT&T

was permitted to “copy any or all of the images to a browser CD ROM or other catalog media for

the specific purpose of allowing view only access, such as but not limited to, AT&T’s Sales

personnel or Advertising Customers.” Id.

       The ATT License was subsequently amended on October 31, 2008 to include a per image

download price. Id. at 11. The ATT License was amended a second time in March 2009 to provide

that YPPI would supply certain images “on the CD collection know[n] by the parties as the

‘LMBerry/Nashville Collection.’ ” Id. at 15.

       C.      Disputed Issues

               1.      Evidence Regarding the ATT License

       Moore testified that he recalled AT&T referring to the entity responsible for publishing the

AT&T yellow pages directories as the “Real Yellow Pages,” as well as various other names,

including ATT Services. Doc. 157-5 at 72:5-11. However, Moore also testified that he believed

ATT Advertising was the entity that would use the library to create advertisements for yellow

pages directories. Id. at 5-13. His understanding regarding ATT Services’ involvement was based

exclusively on the ATT License. Id. at 72:15-18. He further testified that his discussions with

AT&T led him to believe ATT Services were the ones publishing phone books because “they were

the one calling [him], they were the one wanting images, they were the one wanting the license.”

Id. at 73:7-10. The people he communicated with included Terry Thornton, Mildred Moore,

Robyn Brown, and Denise Davis. Id. at 73:13-19.




                                                10
          USCA11 Case: 20-13627          Date Filed: 08/19/2021       Page: 14 of 52


       Moore testified that in his proposals for the license, he used the name ATT Advertising,

included statements such as that ATT Advertising would be able to enhance its library’s dynamic

growth, and proposed that ATT Advertising license YPPI images. Id. at 88:16-21, 89:15-20, 91:4-

25, 92:13-23; 102:16-18, 105:4-6; see also 157-9 at 6, 9, 11. However, Moore further testified

that he was not sure that he knew which AT&T entity would maintain the library of images, but

that he understood that ATT Services would execute the contract. Id. at 88:24-89:3. He stated

that he did not believe ATT Advertising was the name of the entity that would maintain the merged

library, but that it would maintain the library under a d/b/a or some other name. Id. at 90:1-6.

Overall, Moore indicated that AT&T used many names, he could not distinguish which entity was

which, and that it would be fair to say that AT&T would have more knowledge regarding its

corporate entities and which functions they performed. Id. at 94:13-18.

       Thornton was the point person who communicated with Moore. Doc. 157-7 at 50:2-6. He

testified that the agreement was intended to be structured between YPPI and ATT Advertising. Id.

at 112:16-19. Thornton stated that ATT Advertising was the entity that received YPPI’s images

under the ATT License, used YPPI’s images and created ads, and paid for the YPPI images. Id.

at 264:9-17.

       William Clenney, Defendants’ corporate representative, testified that ATT Services is a

subsidiary that provides administrative services to other ATT subsidiaries. Doc. 157-8 at 105:15-

17. He explained that ATT Advertising did most or all of the business negotiation and work with

YPPI, developed the terms and purchase price, then worked with ATT Services to execute and put

together the contract. Id. at 106:6-13




                                               11
            USCA11 Case: 20-13627          Date Filed: 08/19/2021      Page: 15 of 52


                2.     Profits

         Clenney explained that the prices for advertising appearing in YP-branded directories was

determined by several factors, including the placement of the advertisement in the telephone

directory, the size of the advertisement, the color of the advertisement, the geographical

distribution of the directory, the type of customer purchasing the advertisement, and, in some

circumstances, the number of leads an advertisement generated. Doc. 121 ¶ 15. The use of an

image in an advertisement or website was not a factor that determined the price and inclusion of a

stock image did not increase the price. Id. ¶ 16.

         Defendants removed or replaced imagery that YPPI alleges constitute copyright

infringement in this case. Doc. 120 ¶ 5. Robert Shawn Beard was responsible for such removal.

Id. He and his team removed alleged YPPI images from more than 400 advertisements. Id. ¶ 6.

None of the customers who had an advertisement from which an alleged YPPI image was removed

complained about the removal, cancelled their advertisement, demanded to pay less, or paid less

for the advertisement after the alleged YPPI images were removed. Id. ¶ 7.

         YPPI retained Joseph J. Brown to provide an opinion as to whether revenue received from

the sale of an advertisement that contained one or more of YPPI’s copyrighted images would be

reasonably related to the use of the YPPI copyrighted images. Doc. 157-17. Pursuant to this

Court’s Order on Defendants’ Daubert 2 motion to exclude Brown’s testimony (Doc. 191), which

finds that Brown’s testimony does not meet the requirements of Federal Rule of Evidence 702, the

Court will not consider Brown’s testimony in support of YPPI’s claims for lost profits.




2
    See Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993)
                                                12
            USCA11 Case: 20-13627         Date Filed: 08/19/2021       Page: 16 of 52


       C.      Motion for Summary Judgment

       Defendants moved for summary judgment on both counts of YPPI’s Complaint. Doc. 157.

They did not move for summary judgment on their counterclaims for declaratory judgment and

attorneys’ fees. In the Motion for Summary Judgment, Defendants argue that YPPI’s copyright

infringement claims fail as a matter of law because Defendants were licensed to use the YPPI

images at issue under the Berry License and ATT License. Id. at 14-22. Defendants argue that

the Berry License granted L.M. Berry Company’s affiliates a perpetual license to use 5,000 of

YPPI’s images, including 256 of the 289 images that YPPI claims were infringed by Defendants,

and that Defendants were affiliates of L.M. Berry Company. Id. at 14-15. Defendants also argue

that the ATT License granted ATT Advertising and its affiliates a license to use 2,150 images,

including 267 of the 289 images that YPPI claims were infringed by Defendants, and that

Defendants were affiliates of ATT Advertising. Id. at 15-16. Defendants state that between the

two licenses, they were authorized to use all images that YPPI claims were infringed. Id. at 17.

Finally, Defendants argue that YPPI’s claim for profits fail as a matter of law because YPPI could

show no nexus between Defendants’ profits and their use of YPPI’s images. Id. at 22-26.

       YPPI opposes the Motion for Summary Judgment. Doc. 135. In response, YPPI argues

that the Berry License did not authorize use by all of L.M. Berry Company’s affiliates, but only

by affiliates “owned or owning” L.M. Berry Company. Id. at 3. Additionally, YPPI argues that

Defendants could not use the Berry License because it did not provide sufficient seat licenses for

Defendants’ use, Defendants would not have needed the ATT License if they could use the Berry

License, the ATT License contains a provision that superseded the Berry License, and Defendants’

use of outsourcers made their use outside the scope of the Berry License. Id. at 7-8, 11-13. YPPI

argues that the ATT License did not apply to Defendants because ATT Services, not ATT



                                               13
          USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 17 of 52


Advertising, was a party to the ATT License, and Defendants were not affiliates or subsidiaries of

ATT Services. Id. at 13-14. Additionally, YPPI argues that the ATT License expired before

corporate restructuring, the ATT License could not be transferred, Defendants’ use of outsourcers

fell outside the scope of the license, and use of images without the required copyright language

fell outside the scope of the ATT License. Id. at 14-18.

       Additionally, YPPI opposes Defendants’ argument regarding YPPI’s claim for profits,

arguing that they sufficiently showed a causal connection between Defendants’ infringement and

profits. Id. at 18-20. Finally, YPPI contends that the Motion for Summary Judgment should be

denied based on discovery violations by Defendants detailed in YPPI’s Motion for Discovery

Sanctions Against Defendants. Doc. 124; Doc. 135 at 20-21.

II.    LEGAL STANDARD

       Summary judgment is appropriate when the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, show there is no genuine issue

as to any material fact and that the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the

initial burden of stating the basis for its motion and identifying those portions of the record

demonstrating the absence of genuine issues of material fact. Celotex, 477 U.S. at 323; Hickson

Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259-60 (11th Cir. 2004). That burden can be

discharged if the moving party can show the court that there is “an absence of evidence to support

the nonmoving party’s case.” Celotex, 477 U.S. at 325.

       When the moving party has discharged its burden, the nonmoving party must then

designate specific facts showing that there is a genuine issue of material fact. Id. at 324. Issues

of fact are “genuine only if a reasonable jury, considering the evidence present, could find for the



                                                 14
            USCA11 Case: 20-13627          Date Filed: 08/19/2021       Page: 18 of 52


nonmoving party,” and a fact is “material” if it may affect the outcome of the suit under governing

law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). In determining whether a

genuine issue of material fact exists, the court must consider all the evidence in the light most

favorable to the nonmoving party. Celotex, 477 U.S. at 323. However, a party cannot defeat

summary judgment by relying upon conclusory allegations. See Hill v. Oil Dri Corp. of Ga., 198

Fed. Appx 852, 858 (11th Cir. 2006).

III.   DISCUSSION

       17 U.S.C. § 501(b) allows “[t]he legal or beneficial owner of an exclusive right under a

copyright . . . to institute an action for any infringement of that particular right committed while

he or she is the owner of [the copyright].” A plaintiff in a copyright action must establish two

elements: (1) that he or she owned a valid copyright in the work alleged to be infringed upon; and

(2) that the defendant copied protected elements from that work. Peter Letterese & Assocs., Inc.

v. World Inst. Of Scientology Enters., 533 F.3d 1287, 1300 (11th Cir. 2008). The existence of a

license is an affirmative defense to copyright infringement. Id. at 1308. As an affirmative defense,

the defendant has the burden of proving the existence of the license. Fodere v. Lorenzo, No. 09-

cv-23120, 2011 WL 465468, at *4 (S.D. Fla. Feb. 4, 2011).

       The parties here do not dispute that YPPI had valid copyrights in the images, or that

Defendants used the images.       The primary issue in this case is whether Defendants were

beneficiaries of the Berry License and ATT License.

       A.      Motion for Judicial Notice

       Plaintiff requests, pursuant to Federal Rule of Evidence 201, that the Court take judicial

notice of AT&T Inc.’s Form 10-Q filed with the Securities and Exchange Commission because it

is a document that can be accurately and readily determined from sources whose accuracy cannot



                                                15
            USCA11 Case: 20-13627          Date Filed: 08/19/2021        Page: 19 of 52


reasonably be questioned. Doc. 133. Defendants do not object to the request, but argue that it

does not affect their Motion for Summary Judgment.

       Because Plaintiff’s motion is unopposed and documents publicly filed with the Securities

and Exchange Commission are the type that the Court may judicially notice pursuant to Rule

201(b), see Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278-79 (11th Cir. 1999), the Court will

grant Plaintiff’s request to take judicial notice of AT&T Inc.’s form 10-Q.

       B.      Berry License

               1.      Whether Defendants were Permitted to Use the Berry License

       The Berry License was “between L.M. Berry and Company, and all affiliates owned or

owning the same . . . and Yellow Pages Photos, Inc. . . . .” Doc. 157-2 at 2. The parties dispute

the meaning of the phrase “owned or owning.” Doc. 135 at 3; Doc. 141 at 6. Although YPPI is

not clear on what it asserts this phrase to mean, it implies in the Response that it does not include

all affiliates of L.M. Berry and Company. Doc. 135 at 3. In their Reply, Defendants argue that

although the phrase “is not a model of clarity,” (Doc. 141 at 6), the meaning of the phrase is later

clarified in the indemnity provision of the Berry License, which states that YPPI:

       [S]hall defend, indemnify, and hold [L.M. Berry and Company] and its parent,
       subsidiaries, and commonly owned or controlled affiliates and their respective
       officers, directors and employees harmless from all damages . . . , liabilities, and
       expenses . . . , arising out of or connected with any actual or threatened lawsuit,
       claim or legal proceeding alleging that the possession, distribution or use of the
       Digital Media by [L.M. Berry and Company] pursuant to and in accordance with
       this Agreement infringes on any [of the subsequently enumerated] intellectual
       property or personal rights of any third party . . . .

Doc. 157-2 at 3. Defendants contend that the language “commonly owned or controlled affiliates”

in the indemnity provision clarifies the “owned or owning” because, according to Defendants, it

would not make sense for YPPI to have indemnification obligations to L.M. Berry and Company

affiliates that were not allowed to use the images under the L.M. Berry License. Doc. 141 at 6.

                                                 16
          USCA11 Case: 20-13627             Date Filed: 08/19/2021        Page: 20 of 52


       The Court disagrees with Defendants’ reading of the Berry License.               Notably, the

indemnity provision does not state that YPPI was required to indemnify the listed classes of people

and entities for those individuals’ or entities’ use of any images. Instead, the provision states that

those classes of people and entities would be indemnified for use and distribution of the images

by “Licensee,” which was defined as “L.M. Berry and Company, and all affiliates owned or

owning the same.” Doc. 157-2 at 2-3. The indemnity provision could reasonably be read to require

indemnification of commonly owned or controlled affiliates that were sued based on use or

distribution by “Licensee” where such affiliates were not the users or distributors of the images.

Indeed, a reader of the entire contract could argue that because the Berry License later includes the

language “commonly owned or controlled affiliates” in the indemnification provision, but not in

the definition of “Licensee,” such entities were deliberately excluded from inclusion as entities

permitted to use the license.

       At best, the Berry License is clear that entities that owned or were owned by L.M. Berry

and Company were included as Licensees, but is unclear as to whether affiliates who had common

ownership with L.M. Berry and Company were included as Licensees. Under Ohio law, “it is

presumed that the intent of the parties to a contract resides in the language they chose to employ

in the agreement.” Brandon/Wiant Co. v. Teamor, 708 N.E.2d 1024, 1028 (Ohio Ct. App. 1998).

Accordingly, “[c]ourts will not construe contract language that is clear and unambiguous on its

face,” but will “give effect to the language of the contract.” Id. However, “ ‘where the language

of a contract is reasonably susceptible of more than one interpretation, the meaning of ambiguous

language is a question of fact’ to be determined by a jury.” Geczi v. Lifetime Fitness, 973 N.E.2d

801, 805 (Ohio Ct. App. 2012). Because of this, the Court will examine whether Defendants are

either owned by or own L.M. Berry and Company, which became YP Advertising & Publishing



                                                 17
          USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 21 of 52


LLC and are therefore clearly intended as Licensees, or whether they are simply affiliates with

common ownership, which are not clearly included as Licensees and whose inclusion is subject to

determination by a jury.

                               a.     Defendant Yellow Pages

       AT&T Inc. purchased the business unit of BellSouth that included L.M. Berry and

Company in 2006, before the alleged copyright infringement occurred. Doc. 121 ¶ 8. Also, before

the alleged infringement, L.M. Berry and Company became L.M. Berry and Company LLC, which

became a wholly-owned subsidiary of YP Subsidiary Holdings LLC, which was a subsidiary of

Defendant YP LLC. Doc. 157-10. Thus, before the alleged infringement, L.M. Berry and

Company was owned by Defendant Yellow Pages, making Defendant Yellow Pages an affiliate 3

owning L.M. Berry and Company, and included within the scope of the Berry License.

       YPPI asserts several arguments that Yellow Pages did not enjoy the benefits of a licensee

under the Berry License, none of which create a genuine issue of material fact as to this matter.

The first three arguments rely on the connection between L.M. Berry and Company and AT&T,

which is the original connection that granted Yellow Pages access to the Berry License. First,

YPPI argues that AT&T would not have had to expressly license, pursuant to the ATT License,

images known by the parties as the “LM Berry/Nashville Collection” if it already enjoyed the

benefits of the Berry License. Doc. 135 at 11 (citing Doc. 119-6). The Court disagrees. As noted

by both parties, AT&T required more than the 45 seat licenses provided for in the Berry License.




3
  An “affiliate” is “[a] corporation that is related to another corporation by shareholdings or other
means of control; a subsidiary, parent, or sibling corporation.” Affiliate, Blacks Law Dictionary
(11th ed. 2019). Similarly, under Texas law, which governs the ATT License, an “affiliate” is “a
person who controls, is controlled by, or is under common control with another person.” Tex. Bus.
Organization Code, § 1.002(1).

                                                 18
          USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 22 of 52


Doc. 135 at 7; Doc. 141 at 4. Moreover, YPPI does not explain how acquisition of rights to the

images under a second license would automatically render the first license invalid. As explained

by Defendants, such facts simply show that the second license was unnecessary.

       Second, YPPI argues that AT&T could not use the Berry License because it would need

far more than 45 seat licenses. Doc. 135 at 12. This argument answers the issue raised by YPPI’s

first argument—Yellow Pages could use the Berry License, but would need additional resources.

       Third, YPPI argues that even if Yellow Pages could use the Berry License, a provision in

the ATT License superseded the Berry License. Specifically, the ATT License has an “entire

agreement” provision that states as follows:

       The terms contained in this Agreement . . . will constitute the entire integrated
       agreement between Supplier and AT&T with respect to the subject matter hereof.
       This Agreement will supersede all prior oral and written discussions, agreements
       and understandings of the Parties with respect hereto.

Doc. 157-6 at 5. YPPI’s argument is misplaced.

       The clause is simply a merger clause. When a contract has a merger clause, it is

“presume[d] that all prior negotiations and agreements relating to the transaction have been merged

into the contract, and it will be enforced as written and cannot be added to, varied, or contradicted

by parol evidence.” ISG State Operations, Inc. v. Nat’l Heritage Ins. Co., Inc., 234 S.W.3d 711,

719 (Tex. App. 2007). The merger clause simply relates to the “subject matter” of the ATT

License, which is a different subject matter from the Berry License. Additionally, although L.M.

Berry and Company may have been owned by AT&T Inc., and an affiliate of other subsidiaries, it

was not a party to the ATT License. Accordingly, the merger clause in the ATT License did not

supersede the Berry License.

       Finally, YPPI argues that Yellow Pages lost its right to use YPPI’s images by allowing

outsourcers to use images in violation of the Berry License. Doc. 135 at 12. YPPI contends that

                                                 19
          USCA11 Case: 20-13627             Date Filed: 08/19/2021        Page: 23 of 52


the use of outsourcers fell outside the scope of the license, whereas Defendants contend that if

such a breach occurred—which they do not concede—it was merely a breach of a covenant, which

would not give rise to a copyright infringement claim. Compare Davis v. Tampa Bay Arena, Ltd.,

No. 8:12-cv-60-T-30MAP, 2013 WL 3285278, at *7 (M.D. Fla. June 27, 2013) (stating that

“copyright law is clear that a licensee’s breach of a covenant in a copyright license does not rescind

the authorization to sue the copyright work, but rather provides the licensor with a cause of action

for breach of contract.”); with Virtual Studios, Inc. v. Royalty Carpet Mills, Inc., No. 4:12-CV-

0077-HLM, 2014 WL 12495340, at *8 (N.D. Ga. Feb. 10, 2014) (explaining that when a licensee

acts outside the scope of the license, the licensor may bring an action for copyright infringement);

see also Eberhard Architects, LLC v. Bogart Architecture, Inc., 314 F.R.D. 567, 572 (N.D. Ohio

2016) (stating that generally a licensor has a claim for breach of contract, not copyright

infringement, where a licensee breaches a covenant).

       “A covenant is a contractual promise, i.e., a manifestation of intention to act or refrain from

acting in a particular way, such that the promisee is justified in understanding that the promisor

has made a commitment.” MDY Indus., LLC v. Blizzard Entm’t, 629 F.3d 928, 939 (9th Cir. 2010).

Contractual terms that limit a licensee’s scope are known as “conditions.” Id. State law applies

in determining whether a matter is a condition or a covenant. Id.; see also Eberhard Architects,

314 F.R.D. at 572. “Ohio law disfavors conditions, and ‘whenever possible courts will avoid

construing provisions to be such unless the intent of the agreement is plainly to the contrary.’ ”

Eberhard Architects, 314, F.R.D. at 572 (quoting Evans, Mechwart, Hambleton & Tilton, Inc. v.

Triad Architects, Ltd., 196 Ohio App. 3d 784, 965, N.E.2d 1007 (2011)).

       Here, the portion of the Berry License purportedly violated is the provision that limits the

use of the license to “no more than 48 employees” for purposes of “creating modified images or



                                                 20
          USCA11 Case: 20-13627              Date Filed: 08/19/2021    Page: 24 of 52


templates.” Doc. 157-2 at 2-3. Nothing in the contract plainly indicates that this was a condition

and not a covenant. Accordingly, the proper remedy for any breach of the provision would be

breach of contract, not copyright infringement.

       Based on the above, the undisputed evidence demonstrates that Defendant Yellow Pages

was entitled to use the Berry License. Accordingly, the Court will grant summary judgment in

favor of Defendant YP, LLC with respect to the issue of whether it was permitted to use the Berry

License. As a matter of law, Defendant YP, LLC’s use of images covered by the Berry License

did not constitute copyright infringement.

                              b.     Defendant Print Media

       Defendants contend that Print Media was formed “under common ownership with L.M.

Berry and AT&T Advertising,” and that as of January 1, 2015 Defendants “were affiliates of YP

Advertising & Publishing LLC,” which L.M. Berry and Company (as originally named) had

merged into, with “common ownership.” Id. ¶¶ 11-12. Thus, although it is clear that Print Media

was an affiliate of L.M. Berry and Company, and owned by the same entity, it is not clear that it

qualified as an “affiliate[] owned or owning same” as required by the Berry License. Doc. 157-2

at 2. Accordingly, for purposes of summary judgment, Defendants have failed to establish the

existence of a license for Print Media based on the Berry License. The Court, therefore, will deny

Defendants’ motion for summary judgment on YPPI’s claim of copyright infringement against

Print Media.

               2.     Whether the Images Fell Under the Berry License

       According to Defendants, YPPI identified to Defendants advertisements that contained 289

unique image IDs in response to Defendants’ interrogatory requesting YPPI identify each

advertisement and/or website that it contended constituted an infringing use of a YPPI image. Doc.



                                                  21
           USCA11 Case: 20-13627          Date Filed: 08/19/2021       Page: 25 of 52


122 ¶¶ 4-5. Defendants contend that 256 of the 289 YPPI images were covered by the Berry

License. Id. ¶ 6.

       In response to the Motion for Summary Judgment, YPPI submitted a declaration by Moore,

who states that he identified over 330 different YPPI copyrighted images used by Defendants.

Doc. 135-1 ¶ 4. Moore asserts that in addition to those more than 330 images, he identified 365

YPPI images in Defendants’ document production. Id. ¶ 6. The declaration does not address

whether these images, or some portion of these images, fall under the Berry License or the ATT

License.

       In their Reply, Defendants provided a declaration, of Kuangyan Huang, stating that Moore

has not identified to Defendants any images other than those 289 referenced in the Motion for

Summary Judgment. Doc. 142 ¶ 7. Additionally, the Huang declaration further provides that each

of the images identified by YPPI are covered by either the Berry License or the ATT License.

       Determining whether Yellow Pages used images not covered by the Berry License would

require the Court to weigh the credibility between the conflicting affidavits, which the Court

cannot do on summary judgment. Accordingly, the Court cannot grant summary judgment in

whole on YPPI’s copyright infringement claim against Yellow Pages.

       Nonetheless, this is a matter that may not genuinely be in dispute. YPPI is, therefore,

directed to respond within fourteen (14) days of the date of this Order and advise the Court as to

whether some or all of the images used by Defendants were covered by the Berry License. YPPI’s

response should be supported by any appropriate evidence. Defendants may file a response within

fourteen (14) days of the date of YPPI’s submission.




                                               22
            USCA11 Case: 20-13627          Date Filed: 08/19/2021        Page: 26 of 52


       C.      ATT License

               1.      Whether Defendants were Permitted to Use the ATT License

       “For a court to be able to construe a contract as a matter of law, the contract must be

unambiguous.” Dynamic Pub. & Distrib. L.L.C. v. Unitec Indus. Ctr. Prop. Owners Ass’n, Inc.,

167 S.W.3d 341, 345 (Tex. App. 2005). “Whether an instrument is ambiguous is a question of

law that must be decided by reviewing the covenant as a whole in light of the circumstances present

when the covenant was entered.” Id. “[I]f the contract is subject to two or more reasonable

interpretations after applying the pertinent rules of construction, the contract is ambiguous, which

creates a fact issue on the parties’ intent.” Id. Ordinarily, summary judgment is not proper where

the contract is ambiguous because “interpretation of ambiguous contracts is a question for the

jury.” Id. However, “[t]he court may construe as a matter of law an ambiguous contract by

considering undisputed evidence of the parties’ intent. If there is a conflict in the parol evidence,

however, the question of the parties’ intent becomes one of fact, appropriate for consideration by

the jury.” Corley v. Entergy Corp., 246 F. Supp. 2d 565, 574 (E.D. Tex. 2003) (citing Trinity

Universal Ins. Co. v. Ponsford Bros., 423 S.W.2d 571, 575 (Tex. 1968)).

       The cover page to the ATT License states that it is an agreement “Between Yellow Pages

Photo, Inc. And AT&T Services, Inc.” Doc. 157-6 at 2. On the first page of the ATT License, it

lists “AT&T Advertising, L.P. d/b/a/ AT&T Advertising and Publishing” as the entity to whom

invoices should be sent, and states the “AT&T: Affiliate Name” as ATT Services. Id. at 3.

Additionally, questions were to be addressed to Davis at ATT Services. Id. The Agreement does

not have a defined “Licensee.” On the signature line, the signatory is typed into the agreement as

“AT&T Affiliate Name: AT&T Services, Inc. On behalf of AT&T Advertising, L.P. dba AT&T

Advertising and Publishing.” Id. at 4.



                                                 23
          USCA11 Case: 20-13627            Date Filed: 08/19/2021       Page: 27 of 52


       The cover page for the first and second amendments to the ATT License states that they

are amendments “Between Yellow Pages Photo, Inc. And AT&T Services, Inc.” Id. at 10, 14.

The first page of the amendments states that they are between YPPI and ATT Services. Id. at 11,

15. ATT Services signed the first amendment and is listed as the signatory for the second

amendment. Id. at 13, 16.

       Based on the above, the ATT License could reasonably be interpreted as being between

either ATT Advertising and YPPI, or ATT Services and YPPI. Although Defendants contend that

ATT Services was clearly an agent to a disclosed principal, the cover page and amendments

suggest that ATT Services may have been the intended party. Defendants are simply cherry-

picking the signature line that is convenient for their purposes while ignoring the remainder of the

license. Nor is Defendants argument persuasive that because ATT Advertising is the first AT&T

entity used in the ATT License, it must be the entity intended any time the license uses the name

“AT&T”. Defendants cite to no law to support this proposition. The term AT&T is not a word

used earlier in a contract that should be given the same meaning in a subsequent portion of the

contract because the license specifically spells out ATT Advertising’s name and does not refer to

it as AT&T. Doc. 157-6 at 3. Moreover, the cover page first lists ATT Services, making ATT

Advertising the second use of “AT&T”. Id. at 2. Finally, no evidence supports Defendants’

proposition that ATT Services is an agent that is also a party to the contract, because no evidence

shows that ATT Services and YPPI agreed to such an arrangement.

       Defendants argue that, in the event the Court finds the ATT License to be ambiguous, the

Court should interpret the contract as being between YPPI and ATT Advertising because the ATT

License was clearly intended to be with ATT Advertising. In support of this, Defendants cite to

testimony and evidence that (1) ATT Services was simply a contract procurement entity that



                                                24
          USCA11 Case: 20-13627            Date Filed: 08/19/2021     Page: 28 of 52


provided administrative services to other AT&T subsidiaries; (2) ATT Advertising was the

subsidiary responsible for producing, publishing, and creating advertisements; (3) Moore had no

understanding of the difference between ATT Services and ATT Advertising, but communicated

with ATT Advertising; (4) proposals sent from YPPI/Moore to ATT Advertising listed ATT

Advertising as the party to the license; and (5) ATT Advertising negotiated the pricing and paid

the invoices. Doc. 157 ¶¶ 14-19, pg. 21.

       YPPI did not address the extrinsic evidence in its Response, but relies on the language of

the ATT License and amendments to argue that ATT was the party to the license. As the Court

explained, the ATT License is ambiguous as to whether ATT Services or ATT Advertising was

the intended party. Thus, the Court examines whether undisputed extrinsic evidence resolves this

ambiguity.

       Moore’s testimony regarding the intended party to the ATT License is not entirely

consistent. Moore testified that he believed ATT Advertising would use the library of images to

create advertisements. He also testified that he believed ATT Services was responsible for

publishing AT&T’s yellow pages directories. Doc. 157-5 at 72:5-14; 94:5-12. However, Moore

also testified that he did not know, from a legal perspective, which AT&T entity was going to

maintain the merged library and could not distinguish between the different AT&T entities.

       Other evidence supports the conclusion that Moore—and therefore YPPI—did know that

ATT Advertising was the entity intended to use the license. YPPI provided ATT Advertising with

a proposal for using YPPI’s stock photographs. The proposal specifically states that the options

offered “AT&T Advertising & Publishing the ability to: 1. Achieve significant image library value

across the new merged enterprise[;] 2. Enhance the libraries dynamic growth[; and] 3. Realize

substantial savings while positioning itself for greater revenue opportunities.” Doc. 157-9 at 6.



                                               25
          USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 29 of 52


YPPI also provided an addendum to the proposal, to ATT Advertising, with proposed pricing. Id.

at 9, 13. The addendum states that YPPI “appreciates the opportunity to serve AT&T Advertising

& Publishing and looks forward to a long lasting business relationship.” Id. at 10. Moore drafted

the proposals. Doc. 157-5 at 101:8-9.

       Based on the undisputed evidence, the most favorable interpretation for YPPI that can

reasonably be made is that YPPI was indifferent to which AT&T entity was the party to the license,

but intended for ATT Advertising to use the license. None of the extrinsic evidence is conflicting.

All of the evidence is consistent with ATT Advertising being the party to the ATT License, and

no extrinsic evidence supports the conclusion that ATT Servicing was the intended party to the

ATT License. Therefore, based on the undisputed evidence, the Court concludes that ATT

Advertising is the party to the ATT License.

       The Court will next examine whether Defendants could use the ATT License with ATT

Advertising as the licensee. In the “description” portion of the ATT License, it states that the seat

license applies to AT&T and its subsidiaries. Doc. 157-6 at 3. In the “specifications” portion of

the license, it states that the “Licensor License Grant” is “to AT&T and its affiliates.” Id. Because

the language in the description stating AT&T and its subsidiaries differs from the language in the

specifications stating AT&T and its affiliates, YPPI contends that the ATT License is unclear as

to who enjoys rights under the license—AT&T subsidiaries, AT&T affiliates, or both. Doc. 135

at 4. The Court disagrees. The ATT License plainly states when specifying who is covered under

the license that it applies to AT&T and its affiliates, which would include subsidiaries. NuStar

Energy, L.P. v. Diamond Offshore Co., 402 S.W. 461, 466 (Tex. App. 2013) (stating that more

specific contractual provisions govern over general provisions). Thus, for summary judgment




                                                 26
          USCA11 Case: 20-13627             Date Filed: 08/19/2021        Page: 30 of 52


purposes and based on the ambiguity in the ATT License, Defendants fall within the scope of the

ATT License if they are affiliates of ATT Services and ATT Advertising.

       Both Defendants were affiliates to ATT Advertising. Defendants were under common

ownership with ATT Advertising. Doc. 121 ¶¶ 10-12; see also Vision Capital Real Estate, LLC

v. Wurzak Hotel Grp., No. 05-15-00917-CV, 2016 WL 6093977, at *4 (Tex. App. Oct. 19, 2016)

(“ ‘Affiliate’ is generally defined as a . . . ‘company effectively controlled by another or associated

with others under common ownership or control.’ ”). Accordingly, they were affiliates of ATT

Advertising and enjoyed rights under the ATT License to use images covered by the ATT License.

                2.     Whether the Images Used Were Covered by the ATT License

       As explained above, Defendants submitted a declaration stating that the ATT License

covers 267 of 289 images identified by YPPI as purportedly infringing on its copyrights. Doc. 122

¶ 6. The Berry License covers the remaining 22 images. Id. YPPI responded by filing a

declaration by Moore stating that 365 YPPI images were used. Doc. 135-1 ¶ 6. The declaration

does not address whether these images, or some portion of these images, fall under the Berry

License or the ATT License. Defendants replied that YPPI identified only 289 images to them.

Doc. 142 ¶ 7.

       Although the Court cannot determine as a matter of law based on these affidavits whether

Defendants used only images covered by the ATT License, the Berry License, or both, this is a

matter that may not genuinely be in dispute. As previously directed, YPPI shall file a response

within fourteen (14) days of the date of this Order advising the Court whether some or all of the

images used by Defendants were covered by the Berry License. YPPI shall also address whether

some or all of the images used by Defendants were covered by the ATT License. Defendants may

file a response within fourteen (14) days of the date of YPPI’s submission.



                                                  27
          USCA11 Case: 20-13627             Date Filed: 08/19/2021      Page: 31 of 52


               3.      Expiration or Transfer of the License

       YPPI argues that, even if Defendants could use the ATT License, the ATT License contains

an expiration date of December 31, 2010, resulting in a genuine issue of material fact as to whether

the license expired prior to any corporate restructuring. Doc. 135 at 15. YPPI further argues that

the expiration occurred before AT&T Inc. sold its advertising businesses, and that the license did

not survive the sale because no document shows an assignment or transfer of the ATT License.

Id.

       Defendants contend that this argument is a red herring because the license states that it is

“perpetual.” Id. at 3, 7. Additionally, the ATT License states that “[o]bligations and rights under

this Agreement . . . which by their nature would reasonably continue beyond the Termination,

Cancellation or expiration of this Agreement (including in those Sections entitled . . .

“Specifications” [where the perpetual provision is found] . . . ) will survive the Termination,

Cancellation or expiration of this Agreement . . . .” Id. at 4.

       The ATT License does, in fact, provide an expiration date of December 31, 2010. Doc.

157-6 at 3. However, the ATT License indicates that the license is perpetual, which is indisputably

an obligation or right that would, by its nature, continue beyond the expiration of the ATT License.

By reading the expiration date in conjunction with the remainder of the contract, which the Court

must do, there is no dispute of material fact regarding the perpetuity of the ATT License. Seagull

Energy E&P, Inc. v. Eland Energy, Inc., 207 S.W. 3d 342, 345 (Tex. 2006).

       YPPI’s argument regarding the 2012 “spin-off,” in which AT&T Inc. placed its yellow

pages business unit into a newly formed holding company named YP Holdings LLC, in which

AT&T Inc. held a 47% equity interest, is also misplaced. Doc. 135 at 15; Doc. 135-4 at 5. YPPI

contends that neither Defendant or their related entities are “affiliates” of ATT Services or AT&T



                                                  28
          USCA11 Case: 20-13627           Date Filed: 08/19/2021       Page: 32 of 52


Inc. under Texas law. YPPI is correct that no evidence demonstrates that ATT Services or AT&T

Inc. are affiliates of Defendants, but that is irrelevant. The undisputed evidence shows that ATT

Advertising is the intended party to the ATT License, and Defendants are affiliates to ATT

Advertising.

       ATT Advertising became YP Advertising L.P. through a name change, which later merged

with YP Southeast Advertising & Publishing LLC.           Docs. 157-12, 157-13. YP Southeast

Advertising, formerly ATT Advertising, was owned by Defendant Yellow Pages. Doc. 157-10.

Both Defendants shared common ownership with ATT Advertising. Thus, the ATT License would

not need to be transferred or assumed, because the entities remained affiliates in the yellow pages

business unit.

                 4.   Breach of Covenants

       YPPI further argues that Defendants’ use of outsourcers fell outside the scope of the ATT

License, which restricted use of YPPI images to “AT&T’s business locations.” Doc. 135 at 17.

YPPI also argues that Defendants’ failure to use the required copyright notice delineated by the

ATT License demonstrates that Defendants do not have rights under the license. Doc. 135 at 17-

18. As previously explained, where a licensee acts outside the scope of a license by violating a

condition to the license, the licensor may claim copyright infringement. Fantastic Fakes, Inc. v.

Pickwick Int’l, Inc., 661 F.2d 479, 483-84 (5th Cir. 1981). Texas law disfavors conditions, and

courts should construe contract language as covenants rather than conditions, where possible. PAJ,

Inc. v. Hanover Ins. Co., 243 S.W.3d 630, 636 (Tex. 2008).

       YPPI has not shown that the provisions cited by it—that images should be used in AT&T

business locations only and that images were required to contain a copyright notice—are a

condition and not a covenant. No clear language in the ATT License establishes that these



                                                29
            USCA11 Case: 20-13627           Date Filed: 08/19/2021        Page: 33 of 52


provisions are a condition, as is required for a provision to be a condition under Texas law. W.F.

White Land Co. v. Christenson, 14 S.W.2d 369, 371 (Tex. App. 1928). Thus, the only reasonable

interpretation is that the provision is a covenant, not a condition, which YPPI cannot claim as the

basis for copyright infringement. Instead, any use of outsourcers by Defendants would give rise

only to a claim for breach of contract. Accordingly, arguments that Defendants used outsourcers

or failed to include the requisite copyright notice do not support a claim for copyright infringement.

       Based on the above, the Court will grant summary judgment on the issue of whether

Defendants were permitted to use the licensed images under the ATT License, and their use of

such images did not constitute copyright infringement.

       D.      Claim for Profits

       In a claim for copyright infringement:

       The copyright owner is entitled to recover the actual damages suffered by him or
       her as a result of the infringement, and any profits of the infringer that are
       attributable to the infringement and are not taken into account in computing the
       actual damages. In establishing the infringer’s profits, the copyright owner is
       required to present proof only of the infringer’s gross revenue, and the infringer is
       required to prove his or her deductible expenses and the elements of profit
       attributable to factors other than the copyrighted work.

17 U.S.C. § 504(b). In a claim for profits, “the plaintiff must show a causal relationship between

the infringement and profits . . . .” Pronman v. Styles, 676 F. App’x 846, 848 (11th Cir. 2017).

The initial burden placed on the copyright holder to show some causal connection is low. Latimer

v. Roaring Toys, Inc., No. 8:06-cv-1921-T-30AEP, 2010 WL 3747148, at *5 (M.D. Fla. Sept. 21,

2010). However, “a plaintiff may not seek gross revenues based entirely on a speculative

connection to the plaintiff’s claim.” Id. (quoting Thornton v. J Jargon Co., 580 F. Supp. 2d 1261,

1280 (M.D. Fla. 2008)).




                                                 30
          USCA11 Case: 20-13627             Date Filed: 08/19/2021        Page: 34 of 52


       Here, Defendants move for summary judgment on YPPI’s claim for profits and argue that

YPPI cannot show a causal relationship between their profits and any alleged infringement. Doc.

157 at 22-26. YPPI argues that “the causal relationship between the use of YPPI’s images in

Defendants’ ads and the revenue Defendants received from the sale of those ads is evident by

simply observing the Defendants’ ads containing YPPI images.” Doc. 135 at 19. Additionally,

YPPI relies on Defendants’ training materials which state that a picture is worth a thousand words.

Id. at 19-20. Although YPPI also relies on the opinion of an expert, Joseph J. Brown, the Court

found that the expert did not meet the Rule 702 and Daubert requirements for providing expert

testimony. Thus, the Court has not considered Brown’s opinion in opposition to Defendants’

motion.

       Defendants provide unrebutted evidence that their profits are not affected by use of YPPI’s

images. Specifically, their pricing structure is not reliant on it, and their profits were not affected

by discontinuing use of YPPI’s images. Doc. 120 ¶ 7; Doc. 121 ¶¶ 15-16.

       With respect to evidence that Defendants find images to be vital to advertisements, such

evidence does not show a connection specifically between use of YPPI’s images and profits from

advertisements. Defendants could—and did—use non-YPPI images with no effect on their profits.

Doc. 120 ¶ 7.

       Based on the above, YPPI has failed to meet its burden to show a causal relationship

between Defendants’ use of YPPI images and their profits. Accordingly, the Court will grant

summary judgment in favor of Defendants with respect to YPPI’s claim for profits. YPPI may

pursue its claim for actual damages.




                                                  31
            USCA11 Case: 20-13627          Date Filed: 08/19/2021       Page: 35 of 52


       E.      Defendants’ Discovery Deficiencies

       YPPI’s final argument in opposition to summary judgment is that Defendants violated this

Court’s discovery orders by not producing information critical to YPPI’s claims and damages, or

Defendants’ license defense. Doc. 135 at 20-21. YPPI relies on the arguments made in YPPI’s

Motion for Discovery Sanctions against Defendants (Doc. 124), in which YPPI requested the Court

sanction Defendants, including by precluding them from raising the licenses as a defense in this

case (id. at 17). The Court denied the motion and need not re-address its reasons for doing so

here. 4 Accordingly, it is

       ORDERED:

       1.      Plaintiff’s Notice to Take Judicial Notice (Doc. 133) is GRANTED.

       2.      Defendants YP LLC and Print Media LLC’s Motion for Summary Judgment (Doc.

119) is GRANTED-in-part and DENIED-in-part.

       3.      The Court grants summary judgment in favor of Defendant YP, LLC with respect

to the issue of whether it was permitted to use the licenses referred to herein as the Berry License

and the ATT License. As a matter of law, any use of Plaintiff’s copyrighted images covered by

these licenses did not constitute copyright infringement.

       4.      The Court grants summary judgment in favor of Defendant Print Media LLC with

respect to the issue of whether it was permitted to use the license referred to herein as the ATT

License. As a matter of law, any use of Plaintiff’s copyrighted images covered by this license did

not constitute copyright infringement. The Court denies summary judgment with respect to the




4
 Additionally, at the Final Pretrial Conference, YPPI acknowledged that all discovery issues
have been resolved.
                                                32
            USCA11 Case: 20-13627         Date Filed: 08/19/2021       Page: 36 of 52


issue of whether Defendant Print Media LLC was permitted to use the license referred to herein as

the Berry License.

       5.      The Court grants summary judgment in favor of Defendants on the issue of whether

Plaintiff may claim Defendants’ profits as damages. Plaintiff may not claim Defendants’ profits

as damages.

       6.      The Court denies summary judgment as to Counts I and II of the Amended

Complaint because the evidence is disputed as to whether the images used by Defendants were

covered by the licenses.

       7.      Within FOURTEEN (14) DAYS of the date of this Order, YPPI shall advise the

Court as to whether some or all of the images used by Defendants were covered by the Berry

License, the ATT License, or both. YPPI’s response should be supported by any appropriate

evidence. Defendants may file a response within FOURTEEN (14) DAYS of the date of YPPI’s

response.

       8.      As discussed at the Final Pretrial Conference, in light of the Court’s ruling on the

motion for summary judgment, on or before December 20, 2019, the parties may file an Amended

Pretrial Statement.

       DONE AND ORDERED in Tampa, Florida on November 27, 2019.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                33
          USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 37 of 52
                                       Appendix B
                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

YELLOWPAGES PHOTOS, INC.,

       Plaintiff,

v.                                                                  Case No: 8:17-cv-764-T-36JSS

YP, LLC and PRINT MEDIA LLC,

      Defendants.
___________________________________/

                                             ORDER

       This matter comes before the Court upon Defendant Print Media LLC’s Supplemental

Motion for Summary Judgment (Doc. 220), Plaintiff’s response thereto (Doc. 228), and

Defendant’s reply (Doc. 231). In the motion, Defendant argues that only ten of Plaintiff’s

copyrighted images remain in dispute following the Court’s Order on Defendants YP LLC and

Print Media LLC’s Motion for Summary Judgment (Doc. 196). Doc. 220 at 2. Defendant contends

that these images were encompassed by the License Agreement between L.M. Berry and Company

and Plaintiff (“Berry License”), which authorizes use of an image in renewal, republication, and

reprint of an advertisement. Id. at 2-3. Defendant further argues that all disputed advertisements

containing Plaintiff’s copyrighted images were renewals, republications, or reprints of authorized

advertisements and that, because of this, it is entitled to summary judgment on Plaintiff’s copyright

infringement claim. Id. at 3. Plaintiff responds that a disputed issue of material fact exists as to

whether the images were originally used in advertisements under the Berry License, and whether

alterations to the advertisements prevent Defendant’s use from qualifying as renewals,

republications, or reprints. Doc. 228. The Court, having considered the motion and being fully

advised in the premises, will grant Defendant’s Supplemental Motion for Summary Judgment.
            USCA11 Case: 20-13627          Date Filed: 08/19/2021       Page: 38 of 52


I.     FACTS 1

       A.      Background

       This is the second time that this case is before the Court on a Motion for Summary

Judgment. The facts of this case are set forth in detail in the Court’s prior Order and will not be

repeated at length here. Doc. 196. This Order is limited to the pertinent facts required for

resolution of this Supplemental Motion for Summary Judgment. The only remaining issue is

Plaintiff Yellow Pages Photos, Inc.’s (“YPPI”) claim that Defendant Print Media LLC (“Print

Media”) infringed on ten of YPPI’s copyrighted stock images. Doc. 211 at 2.

       B.      Undisputed Facts

               1.      The Berry License

       YPPI, which is owned and operated by William Trent Moore, owns the copyrights to

various images. Doc. 143 ¶¶ 1, 3. YPPI is in the business of licensing images to publishers of

yellow pages directories. Id. ¶ 3. In conducting its business, in June 2006, YPPI entered into The

Berry License with L.M. Berry and Company (“Berry”). Doc. 157-2. The Berry License states

that “Licensor [YPPI], in consideration of the one-time payment by Berry of $32,435.00, grants

Berry a one-year license, from the date this Agreement was duly executed, for the use of Licensor

products and services pursuant to the terms and conditions set forth herein.” Id. at 2.

       The Berry License provides that the “[l]icensee,” which is defined as Berry “and all

affiliates owned or owning same,”

       Has the non-exclusive right to copy, crop, manipulate, modify, alter, reproduce,
       create derivative works of, transmit, and display the Digital Media an unlimited
       number of times in any and all media for any purpose, including, but not limited to

               •     Yellow-pages directories (including print and electronic directories);

1
 The Court has determined the facts, which are undisputed unless otherwise noted, based on the
parties’ submissions, including declarations, and exhibits. Docs. 220-222, 228-231.
                                                 2
             USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 39 of 52


                  •      Advertising and promotional materials;
                  •      Online- or electronic-distribution systems, including web-page
                         design;
                  •      Broadcast and theatrical exhibitions; and
                  •      Publications and products.

Id. at 2. These “rights to the Digital Media and to use the Digital media as specified in th[e]

Agreement are worldwide and perpetual.” Id.

           The Berry License contains a provision that governs termination and revocation of the

agreement. Doc. 157-2 at 4. The agreement states, in pertinent part, that:

           Nothing in this Agreement shall be construed to affect that Digital Media used in
           end-client’s applications (such as directory advertisements) prior to the termination
           of this Agreement; by way of example, should Digital Media be used in an end-
           client’s directory advertisement prior to the termination of this Agreement, the
           Digital Media used in the original advertisement may continue to be used in
           renewals, republications or reprints of the advertisement.

Id. This is the provision pursuant to which Print Media contends it could print the disputed images.

Doc. 220 at 4, 6, 8-9.

                  2.      Print Media’s Predecessors

           The Berry License was entered into in 2006 between YPPI and Berry. In 2008, The Berry

Company LLC (“Berry Company”) acquired assets of Berry and the Berry License was included

in the transaction. Doc. 220-2 at 2. Berry Company contacted YPPI to obtain its consent to the

Berry License “being transferred and assigned to” Berry Company. Id. YPPI, through Moore,

granted consent to the transfer and assignment. Id.

           Berry Company was owned, through various subsidiaries and transactions, by YP, LLC

(“YP”), which was authorized to use YPPI’s images pursuant to the Berry License. Doc. 196 at

18-21. Between late 2014 and June 2015, YP published “The Real Yellow Pages.” Doc. 222 ¶ 7.

Print Media took the publishing functions of “The Real Yellow Pages” over from YP in June 2015.

Id. ¶ 8.

                                                    3
          USCA11 Case: 20-13627           Date Filed: 08/19/2021        Page: 40 of 52


               3.     The Images

       The parties’ dispute concerns ten images. The first image is a dinner plate with barbeque

foods on it, titled “BBQ-A0120 Food 4.” Doc. 228-1 at 4. This image will be referred to as the

“BBQ Image”.

       The second image is of a gold or tan vehicle resembling a sedan and is titled “CRA-A0110

CRASH.” Doc. 228-3 at 5. This image will be referred to as the “Gold Vehicle Crash Image.”

       The third image is of a black vehicle resembling a sports utility vehicle and is titled “CRA-

A0117 CRASH.” Doc. 228-5 at 5. This image will be referred to as the “Black Vehicle Crash

Image.”

       The fourth, fifth, and sixth images all appear in the same advertisement. The fourth image

is of a gutter and is titled “GUT-A0116 GUTTERS.” Doc. 220-4 at 38. This image will be referred

to as the “Gutter Image.” The fifth image is of siding for a house and is titled “SID-A0112

SIDING.” Id. This image will be referred to as the “Siding Image.” The sixth image is also of

siding, is titled “SID-A0102 SIDING,” and will be referred to as the “Second Siding Image.” Id.

Collectively, these will be referred to as the “Gutter and Siding Images.”

       The seventh image is of a home and is titled “HOM-C0146 HOMES 3.” Doc. 220-5 at 4.

This image will be referred to as the “Home Image.”

       The eighth image is of a larger home and is titled “HOM-D0120 HOMES 4.” Doc. 220-6

at 5. This image will be referred to as the “Second Home Image.”

       The ninth image is of a screen enclosure outside of a home and is titled “SCE-A0141

SCREEN ENCLOSURES.” Id. at 34. This image will be referred to as the “Screen Image.”

       The tenth image is of a tree stump and is titled “TRE-A0180E TREE SERVICE.” Id. at

45. This image will be referred to as the “Tree Image.”



                                                 4
            USCA11 Case: 20-13627          Date Filed: 08/19/2021        Page: 41 of 52


       C.      Disputed Facts

       With the exception of the Screen Image, YPPI disputes that the above-referenced images

were published in advertisements by YP before Print Media took over the publishing functions of

“The Real Yellow Pages” from YP in June 2015. Doc. 228 at 6-9, 11, 13, 16, 18. With respect to

the BBQ Image, YPPI points to the cover of the directory containing the purported YP

advertisement, which states “February 2015-2016.” Doc. 220-4 at 3. Because this timeframe is

inclusive of dates for which Print Media was the publisher, YPPI claims there is a genuine dispute

of material fact as to whether the advertisement containing the BBQ Image was actually published

by YP. Doc. 228 at 6-7.

       Other images similarly have cover pages that include dates after June 2015. The purported

YP covers for the Gold Vehicle Crash Image and Black Vehicle Crash Image reflect dates of June

2014-2015 (doc. 228-3 at 3; doc. 228-5 at 3); the cover for the Gutter and Siding Images reflects

dates of February 2015-2016 (doc. 228-7 at 3); the cover for the Tree Image reflects dates of

September 2014-2015 (doc. 228-14 at 3). For the Home Image, Print Media provided eight

directories purported to have been issued by YP, the covers of which reflect dates of April 2015-

2016, September 2014-2015, August 2014-2015, and January 2015-2016. 2 Doc. 228-9 at 3, 6, 8,

11, 14, 17, 20, 23. Likewise, the Second Home Image appeared in seven directories purported to

be issued by YP, and those directories reflect the dates of September 2014-2015, June 2014-2015,

and December 2014-2015. 3 Doc. 228-11 at 3, 6, 9, 12, 15, 18. Because of this, YPPI contends a

genuine issue of material fact exists as to whether YP issued the advertisements.




2
  Two of the directories reflect the date of April 2015-2016 and three reflect the date January 2015-
2016.
3
  Five of the directories reflect the date of December 2014-2015.
                                                 5
          USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 42 of 52


       In reply to this argument, Print Media submitted the declaration of Shawn Beard, who has

worked in ad production for both print and online products for the YP-branded family of

companies that includes YP and Print Media for more than twenty years. Doc. 230. Because of

his experience, he is familiar with the creation and publication process of “The Real Yellow Pages”

directories by YP and Print Media. Id. ¶ 4. Beard explains in his declaration that these “directories

are typically distributed on an annual basis,” and “[t]he date range listed on the front of [the]

directories reflects the time period covered by the particular edition of the directory.” Id. ¶ 5.

Additionally, “[t]he directories are completed roughly a month before the time period starts to

allow time for printing” and “[t]he printed directories are then published and distributed at the

beginning of the time period reflected on the cover page.” Id.

II.    LEGAL STANDARD

       Summary judgment is appropriate only when the court is satisfied that “there is no genuine

issue of material fact and that the moving party is entitled to judgment as a matter of law” after

reviewing the “pleadings, the discovery and disclosure materials on file, and any affidavits[.]”

Fed. R. Civ. P. 56(c)(2). In determining whether a genuine issue of material fact exists, the court

must consider all the evidence in the light most favorable to the nonmoving party. Shotz v. City of

Plantation, Fla., 344 F.3d 1161, 1164 (11th Cir. 2003).

       Issues of fact are “genuine only if a reasonable jury, considering the evidence presented,

could find for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.

Ct. 2505, 91 L. Ed.2d 202 (1986). A fact is “material” if it may affect the outcome of the suit

under governing law. Id. The moving party bears the initial burden of stating the basis for its

motion and identifying those portions of the record demonstrating the absence of genuine issues

of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323-24, 106 S. Ct. 2548, 91 L. Ed. 2d 265



                                                 6
            USCA11 Case: 20-13627          Date Filed: 08/19/2021        Page: 43 of 52


(1986); Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259-60 (11th Cir. 2004). That burden

can be discharged if the moving party can show the court that there is “an absence of evidence to

support the nonmoving party’s case.” Celotex, 477 U.S. at 325, 106 S. Ct. 2548.

III.   DISCUSSION 4

       A.      Waiver

       YPPI contends that Print Media’s argument that it was entitled to print the copyrighted

images as renewals, reprints, or republications is an affirmative defense that Print Media waived

by failing to raise it in its Answer or Counterclaims. Doc. 228 at 2. YPPI argues that “Print Media

could have (and should have) asserted as at least a partial defense its new argument that ads

containing YPPI copyrighted images that were previously published by YP are covered by the

scope of the Berry License,” and that Print Media “did not do so.” Id. at 4.

       Federal Rule of Civil Procedure 8(c) requires that “in responding to a pleading, a party

must affirmatively state any avoidance or affirmative defense, including . . . license . . . .” “The

purpose of requiring that an affirmative defense be pled in the answer . . . is to provide notice to

the opposing party of the existence of certain issues.” Bergquist v. Fid. Info. Services, Inc., 197

Fed. Appx. 813, 814 (11th Cir. 2006) (internal quotation omitted). As a result of Rule 8(c),

affirmative defenses that are not pled are typically considered to be waived, unless the omission

does not prejudice the plaintiff. Edwards v. Fulton Cty., Ga., 509 Fed. Appx. 882, 887 (11th Cir.

2013) (“It is true that a defendant intending to assert an affirmative defense must raise it in a

responsive pleading, and failure to do so typically results in a waiver of the defense.”).




4
  In its Supplemental Motion for Summary Judgment, Print Media anticipated various arguments
that it expected YPPI to present based on statements made during the Final Pretrial Conference.
Doc. 220 at 9-13. These arguments do not appear in YPPI’s response. See generally doc. 228.
Accordingly, they will not be addressed by the Court.
                                                  7
            USCA11 Case: 20-13627           Date Filed: 08/19/2021        Page: 44 of 52


       In its Answer, Print Media denied YPPI’s claims that it committed copyright infringement,

stating that it admitted to using images in advertisements, but averring “that all such uses of YPPI’s

images were permitted under one or more license agreements with YPPI, or its affiliates,

predecessors, or principal.” Doc. 51 ¶¶ 24-26, 38. Additionally, Print Media raised as a defense

that “YPPI granted express licenses that permit [Print Media] to copy, transmit, and use the YPPI

images in question in the manner alleged in the Amended Complaint.” Id. at 7. The Answer

clearly reflects that Print Media claimed that it was authorized to print the images pursuant to a

license agreement.

       To the extent that the Answer did not specifically identify the Berry License, YPPI has not

been prejudiced. The Berry License was extensively discussed in the prior Motion for Summary

Judgment, response, reply, and Order with no argument by YPPI that it had no notice that Print

Media was claiming it was authorized to use the images under the Berry License. YPPI has not

identified any law indicating that an affirmative defense must detail every argument or aspect of a

defense. Accordingly, the Court rejects YPPI’s claim that Print Media waived its argument that it

was entitled to use the disputed images as reprints, republications, or renewals pursuant to the

Berry License.

       B.        Renewals, Reprints, and Republications 5

       YPPI makes two arguments against Print Media’s assertion that the advertisements

containing YPPI images were authorized renewals, reprints, or republications:                 (1) the

advertisements were not published by YP prior to being published by Print Media; and (2) many




5
 The Berry License states that it “shall be governed in all respects by the laws of the State of Ohio,
U.S.A., without reference to its laws relating to conflicts of law”. Doc. 157-2 at 4.
                                                  8
          USCA11 Case: 20-13627             Date Filed: 08/19/2021        Page: 45 of 52


of the advertisements contain differences from the prior publications that prevent them from

qualifying as renewals, reprints, or republications. These arguments will be addressed in turn.

               1.      Publication by YP

       YPPI’s argument that YP did not publish the directories containing the advertisements

prior to Print Media taking over the publication of directories is without merit. YP published the

directories prior to June 2015. Doc. 222 ¶ 8. Each of the directories had covers reflecting a

beginning date prior to June 2015. Doc. 220-4 at 3; Docs. 228-3 at 3; 228-5 at 3; 228-7 at 3; 228-

14 at 3; 228-9 at 3, 6, 8, 11, 14, 17, 20, 23; 228-11 at 3, 6, 9, 12, 15, 18. Beard explained that the

directories would be completed approximately a month before the date reflected on the covers.

Doc. 230 ¶ 5. Accordingly, YP published advertisements containing the disputed images prior to

Print Media publishing the images. Because YP was authorized to use these images under the

Berry License, the images could continue to be used “in renewals, republications or reprints of the

[original] advertisement.” Doc. 157-2 at 4.

               2.      Changes to the Advertisements

       As an initial matter, no dispute exists with respect to the Second Home Image and Tree

Image. 6 YPPI presents no argument that the advertisements published by YP are in any way

different from the advertisements published by Print Media for these two images. Doc. 228 at 16,

18. Accordingly, Print Media is entitled to summary judgment on YPPI’s copyright infringement

claim against it as to these images.

       Minor differences exist between YP’s publication and Print Media’s publication of the

remaining images. Print Media published the images in advertisements for the same companies



6
  As previously discussed, YPPI contested whether the images were published by YP in the first
instance, but the Court’s resolution of this issue leaves no further dispute between the parties with
respect to the Second Home Image and the Tree Image. Doc. 228 at 16, 18.
                                                  9
             USCA11 Case: 20-13627           Date Filed: 08/19/2021       Page: 46 of 52


and in advertisements that are substantially the same as those published by YP, but with differences

such as formatting, size, updated company information, or minor text changes. For example, for

the BBQ Image, YP published an advertisement for “Gibson’s Bar-B-Q.” Doc. 220-4 at 4. The

advertisement contains a web address, two telephone numbers, and two location addresses, and

includes various statements about the restaurant, such as “Old Fashioned Breakfast Daily,”

“Huntsville Tradition Since 1956!,” “Catering Available for Corporate Meetings & Picnics,”

“Catering For Up To 5,000,” “Specializing in: • Barbecue Pork • Beef • Chicken • Ribs • Delicious

Catfish • Barbecue Potatoes & Salads,” and “See Our Menu In The Menu Section.” Id. The

advertisement is in a rectangular landscape format. Id.

           In Print Media’s publication of the Gibson’s Bar-B-Q Advertisement, in lieu of the “See

Our Menu In the Menu Section” text, the advertisement contains an image resembling the shape

of a shield, filled in black, with a fork and knife on the left and right sides of the image,

respectively, and stating in white print “SEE OUR RESTAURANT,” at the top, with a white

banner crossing the middle/lower region stating in bold black print “MENU.” 7 Id. at 9. The

location of this image is slightly lower in the advertisement than the location of the statement “See

Our Menu In the Menu Section.” Id. Otherwise, the advertisement is the same: it contains the

same statements, the same web address, the same telephone numbers, and the same addresses. Id.

at 4, 9.

           Also in one of its advertisements, Print Media’s version contains the shield image and the

formatting of the publication is changed to fit a larger, more square space. Id. at 14. Nonetheless,



7
  It is not entirely clear whether this advertisement was published by YP or Print Media. This
analysis assumes that the altered version was printed by Print Media so as to construe the facts in
the light most favorable to the non-moving party. Whether YP printed a copy of the advertisement
using the shield image, or printed only “See Our Menu In The Menu Section” does not alter the
analysis or conclusion.
                                                  10
          USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 47 of 52


all of the information is the same, the fonts used are the same, and the BBQ Image is the same. Id.

The sole change is formatting for the advertisement to fit the provided space. Likewise, another

more square advertisement of Gibson’s Bar-B-Q was published by Print Media containing the

statement “See Our Menu In The Menu Section,” instead of the shield image. Id. at 15.

       The other images in dispute contain similarly minor changes. With respect to the Gold

Vehicle Crash Image, it is an attorney advertisement in which the YP publication stated

“CELEBRATING 20 YEARS!” Id. at 19. The Print Media publications contain a different

number of years of celebration, such as “CELBRATING 24 YEARS!” Id. at 22. The use of the

Gold Vehicle Crash Image is the same and the other information on the advertisements is the same.

       The advertisements containing the Black Vehicle Crash Image are for “PERSONAL

INJURY” and “CRIMINAL DEFENSE” by the law firm “REZA SEDGHI ATTORNEY AT

LAW.” Doc. 228-5 at 3-4. The advertisement published by YP is a two-page advertisement that

lists “Recent Recoveries” and types of injuries the firm handles, as well as other information about

the attorneys and firm on the first page. Id. at 3. The first page contains a photo of the firm’s

attorneys, stating that one attorney was a judge for the Macon Municipal Court. Id. The second

page pertains to criminal defense and lists the types of charges the firm handles and in which

jurisdictions the attorneys are licensed to practice. Id. at 4. The second page also contains the law

firm’s web address and states the firm provides “SAME DAY FREE CONSULTATION.” Id.

The telephone number is listed on both the first and second pages. Id. at 3-4.

       The advertisement published by Print Media is substantially similar to that published by

YP. Doc. 228-6 at 4-5. The color scheme is the same and the use of the Black Vehicle Crash

Image is the same. Id. The information contained in the advertisement is the same, although the

telephone number is different. Id. The photo of the firm’s attorneys is also different. Id. at 4.



                                                 11
          USCA11 Case: 20-13627            Date Filed: 08/19/2021        Page: 48 of 52


       Similarly, the Gutter and Siding Images published by YP contain a different telephone

number than those published by Print Media, and the Print Media version is larger than the YP

version. Doc. 228-7; Doc. 228-8. The advertisements are otherwise the same.

       With respect to the Home Image, there are two relevant advertisements, both of which are

for Abe’s. The first is a two-page advertisement, referred to as a “double truck.” In YP’s

publication of this advertisement, the color is a grey-scale. Additionally, on the first page, where

the Home Image is used, there is an image with a gate and a family of four with a dog standing in

front of it superimposed in front of the bottom right hand corner of the Home Image. Doc. 228-9

at 4. In the Print Media version of this advertisement, the color is full color, and the photo of the

family of four with a dog in front of a gate shows a different gate, the same family, the same dog,

and contains a border around it to appear as an inset photo. Doc. 228-10 at 4. The location of the

photo in front of the Home Image and at the bottom right corner is the same. Id. The first page of

the advertisement is otherwise the same. Id.

       The second page of the advertisement has the most alteration. In YP’s print of this

advertisement, the Home Image does not appear on the second page. Instead, there is an image of

a different home. Doc. 228-9 at 4. By contrast, Print Media used the Home Image on the second

page of the advertisement. Doc. 228-10 at 4. An additional change is that in YP’s print of the

advertisement, there is a text box in greyscale that states “Broken Springs Our Specialty.” Doc.

228-9 at 4. In the Print Media version of the advertisement, the text box is yellow. Doc. 228-10

at 4. This same text-box color change also appears in the second advertisement.

       Other than replacement of the photo of the home used in the YP advertisement and the

color change, there are no alterations between the second page of the YP advertisement and the

Print Media advertisement. The use of the Home Image is in the same context as the use of the



                                                 12
          USCA11 Case: 20-13627              Date Filed: 08/19/2021     Page: 49 of 52


previous home image, and does not alter the substance or particularly change the appearance of

the advertisement.

       Regarding the Screen Image, the only difference between the YP published advertisement

and the Print Media published advertisement is the size. The content, coloring, and use of the

photo is identical between the advertisements. Doc. 228-12; Doc. 228-13.

       Here, the Berry License states that

       Nothing in this Agreement shall be construed to affect that Digital Media used in
       end-client’s applications (such as directory advertisements) prior to the termination
       of this Agreement; by way of example, should Digital Media be used in an end-
       client’s directory advertisement prior to the termination of this Agreement, the
       Digital Media used in the original advertisement may continue to be used in
       renewals, republications or reprints of the advertisement.

Doc. 157-2 at 4. YPPI argues that because of the changes described above, a genuine dispute of

material fact exists as to whether Print Media’s use of the images constitutes “reprints” “renewals”

or “republications.” To determine this, the Court will examine the language of the contract. Under

Ohio law, “it is presumed that the intent of the parties to a contract resides in the language they

chose to employ in the agreement.” Brandon/Wiant Co. v. Teamor, 708 N.E.2d 1024, 1028 (Ohio

Ct. App. 1998). Accordingly, “[c]ourts will not construe contract language that is clear and

unambiguous on its face,” but will “give effect to the language of the contract.” Id. However, “

‘where the language of a contract is reasonably susceptible of more than one interpretation, the

meaning of ambiguous language is a question of fact’ to be determined by a jury.” Geczi v.

Lifetime Fitness, 973 N.E.2d 801, 805 (Ohio Ct. App. 2012).

       The Berry License does not define the terms renewal, republication, or reprint. See

generally doc. 157-2. Nor have the parties provided, or the Court located, any pertinent caselaw.

Print Media cites to an Ohio case that defines a renewal as “a reconstruction of the entirety or a

substantial part of the whole.” Doc. 231 at 5 (quoting Statler Arms, Inc. v. APCOA, Inc., 92 Ohio

                                                 13
           USCA11 Case: 20-13627             Date Filed: 08/19/2021      Page: 50 of 52


Misc. 2d 45, 63 (Ohio Ct. Common Pleas 1997). However, that case is inapposite because it deals

specifically with obligations for repairing or renewing structures on real property, and the

difference between a repair or a renewal. Statler Arms, 92 Ohio Misc. 2d at 63. In context, the

case states: “Repair frequently involves a renewal of a subordinate part. It is a restoration by

renewal or replacement of subsidiary parts of a structure. As distinguished from repair, renewal

is a reconstruction of the entirety or a substantial part of the whole.” Id. When this definition is

read in context, it’s applicability to this case is dubious.

        Accordingly, the Court will look to the definition of these words to determine whether their

meaning clearly allows minor changes in advertisements printed for the same end-client. Renewal

is defined as “[t]he act of restoring or reestablishing.” Renewal, Black’s Law Dictionary (11th ed.

2019). Republication is “[t]he act or an instance of publishing again or anew.” Republication,

Black’s Law Dictionary (11th ed. 2019). Anew is defined as “[o]ver again; once more; afresh

. 2. In a new and changed form . The word

always implies some previous act or activity of the same kind.” Anew, Black’s Law Dictionary

(11th ed. 2019).

        The Berry License is clear that an end-user may continue to use its previously-created

advertisement after termination of the Berry License. Looking at the meaning of the words used,

the only reasonable reading of the Berry License allows minor formatting and size changes in

reprints, renewals, and republications as long as the reprint, or renewal, or republication is the

same advertisement for the same client. Based on the definition of these words, and common

sense, it would be absurd to read the Berry License as disallowing updates to changes of telephone

numbers, or reformatting an advertisement to fit in a larger or smaller space. Indeed, the definition




                                                   14
            USCA11 Case: 20-13627          Date Filed: 08/19/2021        Page: 51 of 52


of republication contemplates a freshening in the publication.        Republication, Black’s Law

Dictionary (11th ed. 2019).

       Each of the uses in this case qualify for use by Print Media as a renewal, reprint, or

republication based on the clear language of the Berry License. The largest change is to the double

truck advertisement that contains the Home Image. Nonetheless, the Home Image was used in the

same context and manner in Print Media’s version of the publication as it was in YP’s publication.

It was the same advertisement for the same end-user. It is not a new advertisement. No genuine

dispute exists as to the fact that this type of minor change to an original advertisement by the same

client is permitted by the Berry License. As no genuine issue of material fact exists, Print Media

is entitled to summary judgment on YPPI’s copyright claim against it, Count II of YPPI’s

Amended Complaint. Accordingly, it is

       ORDERED:

       1.      Defendant Print Media LLC’s Supplemental Motion for Summary Judgment (Doc.

220) is GRANTED.

       2.      The Court grants summary judgment in favor of Defendant Print Media LLC. As a

matter of law, Defendant Print Media LLC’s use of Plaintiff Yellow Pages Photos, Inc.’s,

copyrighted images discussed herein did not constitute copyright infringement because the use fell

within the scope of the license entered into between Plaintiff and L.M. Berry and Company.

       3.      A final judgment in favor of Defendants YP LLC and Print Media LLC will be

entered by separate Order.

       DONE AND ORDERED in Tampa, Florida on June 19, 2020.




                                                 15
          USCA11 Case: 20-13627         Date Filed: 08/19/2021   Page: 52 of 52


Copies to:
Counsel of Record and Unrepresented Parties, if any




                                              16